Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This communication is responsive to the IDS filed on 03/17/2021. Claims 6 and 8-20 have been canceled. Claims 1-5 and 7 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 02/17/2005 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Examiner’s Note

3.   	The Examiner has tried to contact the attorney of record regarding omitted claims 8-20. The Examiner assumes that claims 8-20 are cancelled.

Reasons for Allowance

4.    The claimed invention in view of the instant specification discloses a method, a system and a program product for integrating heterogeneous data using omni-channel ontologies. The detailed implementation indicates: (1) Obtaining a domain-specific mediator ontology; (2) Identifying a plurality of target channels; (3) Identifying entities pertinent to each of said plurality of channels; 

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].

Hung Le 
03/23/2021
/HUNG D LE/Primary Examiner, Art Unit 2161